


Exhibit 10.2




GENERAL RELEASE AGREEMENT




This GENERAL RELEASE AGREEMENT (this “Agreement”), dated as of March 5, 2015, is
entered into by and among Tyme Technologies, Inc. (f/k/a Global Group
Enterprises Corp.), a Delaware corporation (“Seller”), Global Group Enterprises
Corp., a Florida corporation (“Split-Off Subsidiary”), and Andrew Keck (the
“Buyer”).  In consideration of the mutual benefits to be derived from this
Agreement, the covenants and agreements set forth herein, and other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
the execution and delivery hereof, the parties hereto hereby agree as follows:




1.           Split-Off Agreement.  This Agreement is executed and delivered by
Split-Off Subsidiary pursuant to the requirements of Section 8.3 of that certain
Split-Off Agreement (the “Split-Off Agreement”) by and among Seller, Split-Off
Subsidiary and Buyer, as a condition to the closing of the purchase and sale
transaction contemplated thereby (the “Transaction”).




2.           Release and Waiver by Split-Off Subsidiary.  For and in
consideration of the covenants and promises contained herein, in the Split-Off
Agreement and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Split-Off Subsidiary, on behalf of itself and
its assigns, representatives and agents, if any, hereby covenants not to sue and
fully, finally and forever completely releases Seller and Tyme Inc., a Delaware
corporation (“PrivateCo”), along with their respective present, future and
former officers, directors, stockholders, members, employees, agents, attorneys
and representatives (collectively, the “Seller Released Parties”), of and from
any and all claims, actions, obligations, liabilities, demands and/or causes of
action, of whatever kind or character, whether now known or unknown, which
Split-Off Subsidiary has or might claim to have against the Seller Released
Parties for any and all injuries, harm, damages (actual and punitive), costs,
losses, expenses, attorneys’ fees and/or liability or other detriment, if any,
whenever incurred or suffered by Split-Off Subsidiary arising from, relating to,
or in any way connected with, any fact, event, transaction, action or omission
that occurred or failed to occur at or prior to the closing of the Transaction.




3.           Release and Waiver by Buyer.  For and in consideration of the
covenants and promises contained herein, in the Split-Off Agreement and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Buyer on behalf of itself and its assigns, representatives and
agents, if any, hereby covenants not to sue and fully, finally and forever
completely releases the Seller Released Parties of and from any and all claims,
actions, obligations, liabilities, demands and/or causes of action, of whatever
kind or character, whether now known or unknown, which such Buyer has or might
claim to have against the Seller Released Parties for any and all injuries,
harm, damages (actual and punitive), costs, losses, expenses, attorneys’ fees
and/or liability or other detriment, if any, whenever incurred or suffered by
such Buyer arising from, relating to, or in any way connected with, any fact,
event, transaction, action or omission that occurred or failed to occur on or
prior to the date of the Closing.




- 1 -

--------------------------------------------------------------------------------




4.           Additional Covenants and Agreements.




(a)          Each of Split-Off Subsidiary and Buyer, on the one hand, and
Seller, on the other hand, waives and releases the other from any claims that
this Agreement was procured by fraud or signed under duress or coercion so as to
make this Agreement not binding.




(b)          Each of the parties hereto acknowledges and agrees that the
releases set forth herein do not include any claims the other party hereto may
have against such party for such party’s failure to comply with or breach of any
provision in this Agreement or the Split-Off Agreement.




(c)          Notwithstanding anything contained herein to the contrary, this
Agreement shall not release or waive, or in any manner affect or void, any
party’s rights and obligations under the following:




(i)          the Split-Off Agreement; and




(ii)         the Agreement and Plan of Merger and Reorganization among Seller,
PrivateCo and Tyme Acquisition Corp., a Delaware corporation, and with Respect
to Section 6.3(f) thereof only, Steven Hoffman, as Indemnification
Representative, and with respect to Sections 1.14, 4.8(b) and 5.1(k) thereof
only, GEM Global Yield Fund LLC SCS, and the other parties thereto (the “Merger
Agreement”), and the other Transaction Documentation.




5.           Modification.  This Agreement cannot be modified orally and can
only be modified through a written document signed by all parties and PrivateCo.




6.           Severability.  If any provision contained in this Agreement is
determined to be void, illegal or unenforceable, in whole or in part, then the
other provisions contained herein shall remain in full force and effect as if
the provision that was determined to be void, illegal or unenforceable had not
been contained herein.




7.           Expenses.  The parties hereto agree that each party shall pay its
respective costs, including attorneys’ fees, if any, associated with this
Agreement.




8.           Further Acts and Assurances.  Split-Off Subsidiary and Buyer each
agrees that it will act in a manner supporting compliance, including compliance
by its Affiliates, with all of its obligations under this Agreement and, from
time to time, shall, at the request of Seller or PrivateCo, and without further
consideration, cause the execution and delivery of such other instruments of
release or waiver and take such other action or execute such other documents as
such party may reasonably request in order to confirm or effect the releases,
waivers and covenants contained herein, and, in the case of any claims, actions,
obligations, liabilities, demands and/or causes of action that cannot be
effectively released or waived without the consent or approval of other Persons
that is unobtainable, to use its best reasonable efforts to ensure that the
Seller Released Parties receive the benefits thereof to the maximum extent
permissible in accordance with applicable law or other applicable restrictions,
and shall perform such other acts which may be reasonably necessary to
effectuate the purposes of this Agreement.




- 2 -

--------------------------------------------------------------------------------




9.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New York, without giving effect to
principles of conflicts or choice of laws thereof.




10.         Third-Party Beneficiary.  Each of Seller, Buyer and Split-Off
Subsidiary acknowledges and agrees that this Agreement is entered into for the
express benefit of PrivateCo, and that PrivateCo is relying hereon and on the
consummation of the transactions contemplated by this Agreement in entering into
and performing its obligations under the Merger Agreement, and that PrivateCo
shall be in all respects entitled to the benefit hereof and to enforce this
Agreement as a result of any breach hereof.




11.         Specific Performance; Remedies.  Each of Seller, Buyer and Split-Off
Subsidiary acknowledges and agrees that PrivateCo would be damaged irreparably
if any provision of this Agreement is not performed in accordance with its
specific terms or is otherwise breached. Accordingly, each of Seller, Buyer and
Split-Off Subsidiary agrees that PrivateCo will be entitled to seek an
injunction or injunctions to prevent breaches of the provisions of this
Agreement and to enforce specifically this Agreement and its terms and
provisions in any action instituted in any court of the United States or any
state thereof having jurisdiction over the parties and the matter, subject to
Section 9, in addition to any other remedy to which they may be entitled, at law
or in equity. Except as expressly provided herein, the rights, obligations and
remedies created by this Agreement are cumulative and are in addition to any
other rights, obligations or remedies otherwise available at law or in equity,
and nothing herein will be considered an election of remedies.




12.         Entire Agreement. This Agreement constitutes the entire
understanding and agreement of Seller, Split-Off Subsidiary and Buyer and
supersedes prior understandings and agreements, if any, among or between Seller,
Split-Off Subsidiary and Buyer with respect to the subject matter of this
Agreement, other than as specifically referenced herein. This Agreement does
not, however, operate to supersede or extinguish any confidentiality,
non-solicitation, non-disclosure or non-competition obligations owed by
Split-Off Subsidiary to Seller under any prior agreement.




13.         Definitions.  Capitalized terms used herein without definition have
the meanings ascribed to them in the Merger Agreement.




[Signature page follows this page.]




- 3 -

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed this General Release Agreement
as of the day and year first above written.







TYME TECHNOLOGIES, INC.







By:  /s/ Peter de Svastich

Name:       Peter de Svastich

Title:         President







GLOBAL GROUP ENTERPRISES CORP.







By:  /s/ Andrew Keck

Name:       Andrew Keck

Title:         President







BUYER







/s/Andrew Keck

Andrew Keck




- 4 -

--------------------------------------------------------------------------------